DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 31 October 2020.  Claims 1-16, and 21-22 are pending in the application.  Claims 2, 9, 12, and 15 have been amended.  Claims 21-22 are new.  Claims 17-20 have been cancelled.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on DAY MONTH YEAR are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "and backing to [the] first set of distinct parallel printhead dies “and "and backing to [the] second set of distinct parallel printhead dies ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 are rejected due to their dependence on Claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US PGPub 2016/0009082 A1), hereinafter Chen 1.
With regard to Claim 1, Chen discloses a printhead assembly (Figs. 2-3; print bar 12; ¶0017) comprising: 
a first set of distinct parallel printhead dies having respective major dimensions extending in a longitudinal direction (Figs. 2, 7; print head 14 including multiple printhead dies 36; ¶0021) and respective ends that are aligned in a transverse direction (Figs. 2, 7), 
(Figs. 1-2, 7; print heads 14 including multiple printhead dies 36; ¶0021), 
wherein the second set of distinct parallel printhead dies partially overlap the first set of distinct parallel printhead dies in the transverse direction (Figs. 2-3; ¶0019).

Claims 1-3, 5-8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US PGPub 2016/0096366 A1), hereinafter Chen 2.
With regard to Claim 1, Chen discloses a printhead assembly (Figs. 1-2; fluid flow structure 100; ¶0017) comprising: 
a first set of distinct parallel printhead dies having respective major dimensions extending in a longitudinal direction (Figs. 3-6; print die 102; ¶0023-0025; Fig. 4; one column of die 102 as shown) and respective ends that are aligned in a transverse direction (Fig. 4), 
a second set of distinct parallel printhead dies having respective major dimensions extending in the longitudinal direction and respective ends aligned in the transverse direction (Figs. 3-6; print die 102; ¶0023-0025; Fig. 4; another column of die 102), 
wherein the second set of distinct parallel printhead dies partially overlap the first set of distinct parallel printhead dies in the transverse direction (Fig. 4; ¶0025).

With regard to Claim 2, Chen 2 further discloses a unitary molding (molding 104; ¶0025; Figs. 4-6) supporting and retaining the first set of distinct parallel printhead dies and the second set of distinct parallel printhead dies (molding 104; ¶0025; Figs. 4-6), wherein the first set of distinct parallel printhead dies and the second set of distinct parallel printhead dies are embedded into the unitary molding (molding 104; ¶0025; Figs. 4-6) with the unitary molding extending adjacent to a back face and opposing sides of each printhead die of the first set of distinct parallel printhead dies and the second set of distinct parallel printhead dies (Figs. 4-5; molding 104 extends longitudinally and has a back face as shown).

With regard to Claim 3, Chen 2 further discloses a third set of distinct parallel printhead dies having respective major dimensions extending in the longitudinal direction and respective ends aligned in the transverse direction (Fig. 4, a third column of die 102), the third set of distinct parallel printhead dies aligned with the first set of distinct parallel printhead dies in the longitudinal direction (Fig. 4), wherein the unitary molding (104) supports and retains the first set of distinct parallel printhead dies, the second set of distinct parallel printhead dies and the third set of distinct parallel printhead dies (¶0025; Figs. 4-6; molding 104).

With regard to Claim 5, Chen 2 further discloses a third set of distinct parallel printhead dies having respective major dimensions extending in the longitudinal direction and respective ends aligned in the transverse direction , the third set of distinct parallel printhead dies aligned with the first set of distinct parallel printhead dies in the longitudinal direction (Fig. 5).

With regard to Claim 6, Chen 2 further discloses wherein the first set of distinct parallel printhead dies comprises at least three distinct parallel printhead dies (Fig. 4).

With regard to Claim 7, Chen 2 further discloses wherein the molding (104) comprises: a first set of distinct parallel channels corresponding to the first set of distinct parallel printhead dies (¶0022; fluid channels 128; Fig. 5), the first set of distinct parallel channels having major dimensions extending in the longitudinal direction and ends that are aligned in the transverse (¶0029); a second set of distinct parallel channels corresponding to the second set of distinct parallel printhead dies (¶0022; fluid channels 128; Fig. 5), the second set of distinct parallel channels having major dimensions extending in the longitudinal direction and ends aligned in the transverse direction (¶0029), wherein the second set of distinct parallel channels partially overlap the first set of distinct parallel channels in the transverse direction (Figs. 4-6; ¶0029).

With regard to Claim 8, Chen 2 further discloses a flow structure (Figs. 1, 4-6), the flow structure comprising: a first set of distinct parallel passages corresponding to the first set of distinct parallel channels (¶0029; Figs. 1, 4-6), the first set of distinct parallel passages having major dimensions extending in the longitudinal direction and ends that are aligned in the transverse direction (¶0029; Figs. 1, 4-6); a second set of distinct parallel passages corresponding to the second set of distinct parallel channels (¶0029; Figs. 1, 4-6), the second set of distinct parallel channels having major dimensions extending in the longitudinal direction and ends aligned in the transverse direction (¶0029; Figs. 1, 4-6), wherein the second set of distinct parallel passages partially overlap the first set of distinct parallel passages in the transverse direction (¶0029; Figs. 1, 4-6).

With regard to Claim 13, Chen 2 further discloses set of channels through the molding (¶0025), each of the channels to deliver fluid to a respective one of the distinct parallel printhead dies of the first set (¶0025), each of the channels being isolated from the other channels of the set to deliver different fluids to the respective distinct parallel printhead dies (¶0025; different colors feed different channels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 2, in view of Chen 1.
With regard to Claim 4, although Chen 2 discloses multiple columns of die 102 in a unitary molding and it appears from the illustrations (Figs. 4-5), that the print bar is showing a truncated width view of the entire bar, and that multiple configurations are possible (¶0025), Chen 2 does not explicitly disclose a fourth set of distinct parallel printhead dies having respective major dimensions extending in the longitudinal direction and respective ends aligned in the transverse direction, the fourth set of distinct parallel printhead dies aligned with the first set of distinct parallel printhead dies in the longitudinal direction, wherein the unitary molding 
The secondary reference of Chen 1 discloses a fourth set of distinct parallel printhead dies having respective major dimensions extending in the longitudinal direction and respective ends aligned in the transverse direction (Fig. 2), the fourth set of distinct parallel printhead dies aligned with the first set of distinct parallel printhead dies in the longitudinal direction (Fig. 2; at least 5 sets of parallel printhead dies as shown aligned in longitudinal direction), wherein the unitary molding supports and retains the first set of distinct parallel printhead dies, the second set of distinct parallel printhead dies, the third set of distinct parallel printhead dies and the fourth set of distinct parallel printhead dies (¶0018; Figs. 1-3; molding 38; ¶0020-0021, Figs. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fourth set of parallel printhead dies of Chen 1, with the unitary molding of Chen 2, in order to increase the width of printing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 2, in view of Giri et al. (US PGPub 2009/0011185 A1), hereinafter Giri.
With regard to Claim 14, Chen 2 does not explicitly disclose where each of the distinct parallel printhead dies has a minor dimension in the transverse direction and wherein the major dimension is at least 50 times the minor dimension.
The secondary reference of Giri discloses where each of the distinct parallel printhead dies has a minor dimension in the transverse direction and wherein the major dimension is at (¶0021, length of 10mm to 50mm and width of 1mm to 5mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the die dimensions of Giri, with the die of Chen 2, in order to provide overall strength for the die, preventing fragility and breakage, as taught by Giri (¶0001, 0010).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 1, in view of Chen et al. (US PGPub 2016/0023461 A1), hereinafter Chen 3.
With regard to Claim 16, Chen 1 further discloses a printed circuit board (¶0021); a molding having a set of channels to deliver fluid to respective printhead dies of the first set of printhead dies (¶0021); and a flow structure having a set of passages to deliver fluid to respective channels of the set of channels (Figs. 8-12), but does not explicitly disclose the flow structure being affixed to the molding with an adhesive that seals off the printed circuit board from the passages and channels.
The secondary reference of Chen 3 discloses flow structure being affixed to the molding with an adhesive that seals off the printed circuit board from the passages and channels (Figs. 6-9; ¶0014-0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adhesive of Chen 3, with the PCB and molding of Chen 1, in order to resist the corrosive effect of the ink or other printing fluids and hold the printhead die and seal the die in channel, as taught by Chen 3 (¶0015).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen 2, in view of Chen 3.
With regard to Claim 21, Chen 2 further discloses a molding encapsulating dies of the first set of distinct parallel printhead dies and the second set of distinct parallel printhead dies (molding 104; ¶0025; Figs. 4-6), 
the molding comprising a multitude of distinct channels (¶0022; fluid channels 128; Fig. 5), 
each of the multitude of distinct channels being dedicated to a respective printhead die of the first set of parallel printhead dies and the second set of parallel printhead dies to carry fluid to the respective printhead die (¶0022; fluid channels 128; Fig. 5); 
a flow structure backing the molding (¶0022; fluid channels 128; Fig. 5), the flow structure comprising distinct fluidically isolated passages (¶0022; fluid channels 128; Fig. 5), 
each of the passages being dedicated to a respective channel of the multitude of channels to carry fluid to the respective channel (¶0022; fluid channels 128; Fig. 5).
Chen 2 does not explicitly disclose a printed circuit board affixed to the back part of the molding and not covering any of the channels; an electrical connection between each die and the printed circuit board.
The secondary reference of Chen 3 discloses a printed circuit board affixed to the back part of the molding and not covering any of the channels (PCB 14 affixed via adhesive 46; Figs. 1-5; ¶0011-0012); an electrical connection between each die and the printed circuit board (¶0012, conductors 38 carry electrical signals to ejector and die 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PCB of Chen 3, with the printhead assembly of Chen 2, in order to simplify the fabrication of page wide print bars and other printhead structures as new, composite structures with built-in printing fluid channels, eliminating the Chen 3 (¶0007).

Allowable Subject Matter
Claim9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 112 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 9 is that applicant’s claimed invention includes a printhead assembly wherein the flow structure comprises: a first pedestal providing the first set of distinct parallel passages, the first pedestal corresponding to and backing to first set of distinct parallel printhead dies; and a second pedestal providing the second set of distinct parallel passages, the second set of pedestals corresponding to and backing to second set of distinct parallel printhead dies, wherein the second pedestal partially overlaps overlap the first pedestal in the transverse direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 10-12 would be allowable because of their dependence on Claim 9 should the rejection under 35 USC 112 be overcome.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 15 is that applicant’s claimed invention includes a printhead assembly wherein the first set of distinct parallel printhead dies comprises a first printhead die and a second printhead die, the printhead assembly further comprising a printed circuit board, wherein the first printhead die is indirectly connected to the printed circuit board by bond wires of the first printhead die electrically connected to first bond pads of the second printhead die, the first bond pads of the second printhead die being electrically connected to second bond pads of the second printhead die and wherein the second bond pads of the second printhead die are electrically connected to the printed circuit board.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 22 is that applicant’s claimed invention includes a printhead assembly wherein the electrical connection comprises a second set of bond wires extending sideways from the second die to the printed circuit board through an aperture in the molding.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Response to Arguments
Applicant's arguments, see pages 10-19, filed 31 October 2020 with respect to the rejection(s) of claim(s) 1-9, and 13-16 under 35 U.S.C. 102(a)(1) and 35 USC 103, respectively are moot in view of the new grounds of rejection applied to the claims in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853